DETAILED ACTION

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claims 2 and 7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Referring to claim 2, the limitation “a protective member that has a mesh that is smaller than the hole” is unclear or indefinite.
According to figures 2-3, a whole protective member 23 is mesh, and a portion mesh 23X is smaller than the hole 21X; therefore, claiming as “a protective member that has a mesh that is smaller than the hole” is unclear or indefinite.

Referring to claim 7, the limitation “wherein the hole is formed by holes” is unclear or indefinite. 
A hole can be one of the plurality of holes; but the hole cannot be holes; therefore, it is not clear how a hole is formed by plurality of holes.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1 and 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over Knudsen et al. (US4347401, hereinafter Knudsen) and Aoki et al. (US20020000499, hereinafter Aoki).

Referring to claim 1, Knudsen discloses an apparatus (figs 3 in view of 1) comprising: 
a protective tube (an aluminum tube 12) that surrounds an electric wire (conductors 14) that is routed in a vehicle; and 
a metallic fixing (a low carbon steel tube 10) that is attached to the protective tube, wherein:  
the protective tube (12) includes a hole (one of 22) penetrating in a direction intersecting an axial direction of the protective tube (12), and
the fixing (10) is attached to an outer circumferential surface of the protective tube (an outer circumferential surface of 12) to cover the hole (the one of 22).  
Knudsen fail to disclose an electric wire that is routed in a vehicle; a metallic fixing that fixed to the vehicle.
Aoki discloses an electric wire) that is routed in a vehicle; a metallic fixing that fixed to the vehicle (whole wire harness assembly is fixed to vehicle 75 in figure 12 which routs wire 72 to a vehicle 75 and outer casing 73 fixed to the vehicle 75 in figure 12; paragraph 0010 states, “The wire harness 73 is arranged on the curve of the mounting side of the vehicle body. The outer corrugated tube 71 is firmly secured to the mounting side 74 by a plurality of fixing tools 76 in the longitudinal direction so that the wire harness 73 is firmly secured to the mounting side 74”).
It would have been obvious to ordinary skills in the art before the effective filing date of the claimed invention to modify the apparatus of  Knudsen to have an arrangement as taught by Aoki because it is well known that use of these type of arrangement is used to route or transfer signals or powers safely and securely between different parts in vehicle in moving or unmoving state of vehicle; and paragraph 0010 states, “The wire harness 73 is arranged on the curve of the mounting side of the vehicle body. The outer corrugated tube 71 is firmly secured to the mounting side 74 by a plurality of fixing tools 76 in the longitudinal direction so that the wire harness 73 is firmly secured to the mounting side 74”.

Referring to claim 7, Knudsen in view of Aoki disclose the apparatus according to claim 1, wherein the hole is formed by holes arranged in a grid pattern  (the one of 22 is one of plurality of 22 of the grid pattern in figure 3 of Knudsen (in  order to advance prosecution, examiner interprets as a plurality of holes arranged in a grid pattern, the hole is one of the plurality of holes)  , and the fixing is attached (10 is attached to 12 to cover  plurality of 22 of the grid pattern).

Referring to claim 8, Knudsen in view of Aoki disclose the apparatus according to claim 1, a wire harness, comprising: the apparatus according to claim 1, and the electric wire inserted into the protective tube (see rejection of claim).

Claims 2-6 are rejected under 35 U.S.C. 103 as being unpatentable over Knudsen and Aoki as applied to claim 1 above, and further in view Sumitsugu et al. (JP2016178260 (cited by the applicant), hereinafter Sumitsugu).

Referring to claim 2, Knudsen in view of Aoki disclose The apparatus according to claim 1, Knudsen fail to disclose further comprising: a protective member that has a mesh that is smaller than the hole, the protective member being attached to the protective tube to cover the hole.
  
Sumitsugu discloses a protective member (16, see figure 3) that has a mesh that is smaller than the hole (a mesh within outline of 15), the protective member (16) being attached to the protective tube (10) to cover the hole (15).

It would have been obvious to ordinary skills in the art before the effective filing date of the claimed invention to modify the apparatus of Knudsen in view of Aoki in order to ensure or improve shield performance at hole area and also possible pass gas 

Referring to claim 3, Knudsen in view of Aoki and Sumitsugu disclose The apparatus according to claim 1, further comprising: wherein the protective member is attached to the outer circumferential surface of the protective tube (16 on outer circumferential surface of 10, see figure 2-3 of Sumitsugu).  

Referring to claim 4, Knudsen in view of Aoki and Sumitsugu disclose The apparatus according to claim 2,  wherein the protective member is formed to cover an entire circumference of the protective tube in a circumferential direction ( paragraph 0016 states, “The shield mesh 16 is joined to the entire circumference surrounding the hole 15” and paragraph 0024 of Sumitsugu).  

Referring to claim 5, Knudsen in view of Aoki and Sumitsugu disclose the apparatus according to claim 2, the protective tube includes a shield pipe (aluminum tube 12) that electromagnetically shields the electric wire (14, figure 3 of Knudsen), and the protective member is a net shield mesh that electromagnetically shields the electric wire (16 shield in figures 2-3 of Sumitsugu).  

Referring to claim 6, Knudsen in view of Aoki and Sumitsugu discloses the apparatus according to claim 2, but fail to disclose wherein the protective tube, the protective member, and the fixing are made of a same type of metal.  
It would have been obvious to ordinary skills in the art before the effective filing date of the claimed invention to modify the apparatus of Knudsen in view of Aoki in wherein the protective tube, the protective member, and the fixing are made of  same metal such as aluminum, stainless steel , or copper  or alloy of their combination based on its suitability such as copper for high conductivity, stainless steel for high strength or anticorrosion, or aluminum for light weight , or combination of metal alloy are for proving benefits sufficient conductive, light weight , strength and/or anticorrosion. Furthermore, using same metal for different parts save money by processing signal material for the parts and not require different equipment or plants to make different parts such as shield pipe and metal fitting. It has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416. 

Communication
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PARESH H PAGHADAL whose telephone number is (571)272-5251.  The examiner can normally be reached on 7:00AM-4:00PM, Monday - Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/PARESH H PAGHADAL/Examiner, Art Unit 2847